DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 6/9/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “elevator control device” must be shown or the feature(s) canceled from the claim(s). [0094] states that the elevator control device is not shown in the drawings. Although it’s requested that it is shown for complete understanding of how the device is used by the robot. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The current title, “ROBOT AND METHOD FOR CONTROLLING THE SAME” is very broad and does not indicate that the invention is directed to a robot using an elevator. The examiner suggests a title that involves a robot that can travel using an elevator.

Claim Objections
Claim 3 is objected to because of the following informalities:  
For claim 3, line 4 recites “based sensing data.” The limitation should recite “based on sensing data.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Elevator control device in claims 1 & 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. [0094] describes the elevator control device as a computing device such as a server. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the applicant does not show possession of the machine learning algorithm and specifically how the outputs are produced based on inputs. The applicant describes the inputs and outputs and lists types of machine learning generically in [0023-0029], although the applicant does not describe how the outputs are produced based on the inputs.  [0039] generally states that there is a neural network with learning data and inferring information to perform some kind of operation. Again, there are no specifics. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 4 and 16, the  word “when” in line 2 causes the claim to read as if the boarding position is only set under certain conditions. According to the specification, the boarding position can be at a certain distance from the side of the door. Paragraphs 0103-0104 recite “meanwhile, the processor 180 may set a boarding position such that one side of the doorway 301 and the robot 100a are spaced apart from each other by a predetermined reference distance or more for the boarding and deboarding of another passenger or an object (wheelchair or the like). For example, a first position P1 may be located such that a distance D1 between one side of the doorway 301 and the robot 100a is greater than or equal to the reference distance, but may be relatively far from the doorway 301.” Also see Fig. 6A. The specification describes a boarding position being set at a reference distance or further from the side of the doorway, this is different from the claims where a boarding position is conditionally set ‘when’ a specific location is greater than or equal to a reference distance away from the side of the doorway. Additionally, setting a specific position when the distance between a specific position and a doorway side is larger than a reference distance does not make sense because the position would be set based on the position already being set. Therefore, the claims are indefinite for contradicting the specification and being not understandable. For purposes of examination, the examiner interprets that claims 4 and 16 are meant to limit the specific boarding position to be at or further than a reference distance from the side of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Deyle (US 20190248002 A1).

Regarding Claim 1,
Deyle teaches
A robot comprising: a driving motor to provide a driving force to move the robot (“the robot can include a motorized base and a robot body on the motorized base. The robot can move from one location to another via the motorized base within a building (e.g., an office building, a store, a campus) and outside ; 
a communication interface configured to communicate with an elevator control device (“The communication interface 714 can communicatively couple the robot 100 to other components of the environment of FIG. 2, such as the central system 210 or other robots, either directly or via the network 200. For instance, the communication interface can include receivers, transmitters, wireless controllers, and the like, and can receive information from and transmit information to and between components of FIG. 2 and other components of the robot. Examples of communication protocols implemented by the communication interface include WiFi, Bluetooth, Zigbee, 3G/4G, LTE, or any other suitable communication protocol.” [0081]; “the robot 900 may communicate with the central system to receive image data of the elevator 1210 from one or more cameras that are installed within the elevator 1210 and the building. In some embodiments, one or more sensors in the elevator 1230 may keep track of the number of individuals that enter and leave the elevator 1210 and a total weight within the elevator 1230.” [0209]; “The infrastructure interface 316 is configured to enable the central system 210 (or a user of the central system) to interact with one or more infrastructure systems 220 via the communication interface 310. For instance, the infrastructure interface can lock one or more doors within a building, can cut power to a portion of a floor, and store received inventory information.” [0039]; “the robot 900 may communicate with the central system that sends instructions to the elevator 1210 to stop at the target floor without manual interaction with the button.” [0215]; “The elevators can be connected to one or more components of the environment of FIG. 2, for instance the central system 210, or can be disconnected from the components of the environment. Instructions can be provided to the elevators, for instance by a user of the central system” [0052]; Examiner Interpretation: The central system is interpreted as the elevator control device.); 
at least one detecting device configured to obtain information of an internal area of an elevator (“The robot 900 may receive image data of the inside of the elevator using cameras included in the robot 900” [0209]); 
and a processor configured to: determine whether the robot to board the elevator or to not to board the elevator based on data received from the elevator control device or data received from the at least one detecting device (“the robot 100 can include one or more hardware processors or controllers configured to perform various functionalities described herein.” See at least [0077]; “The robot 900 may receive image data of the inside of the elevator using cameras included in the robot 900 as well as cameras installed in the elevator or on the current floor with visibility into the elevator. In some embodiments, the robot 900 may communicate with the central system to receive image data of the elevator 1210 from one or more cameras that are installed within the elevator 1210 and the building. In some embodiments, one or more sensors in the elevator 1230 may keep track of the number of individuals that enter and leave the elevator 1210 and a total weight within the elevator 1230. The robot 900 determines a number of individuals in the elevator 1210 and compares the determined number to a maximum occupancy of the elevator 1210. If the determined number is equal to or exceeds the maximum occupancy, the robot 900 does not enter and instead waits for a next elevator 1210.” [0209]; “The robot 900 determines a target location in the elevator 1210. Based at least in part on the image data received from cameras on the robot 900 and/or cameras installed within the elevator 1210, the robot 900 identifies one or more open locations in the elevator 1210. The image data may specify locations of one or more individuals and objects that are already in the elevator 1210. The one or more open locations each correspond to a section of the elevator 1210, where each section has at least an area greater than the area of the motorized base 905 of the robot 900. The one or more open locations do not have any individuals or objects in the area associated with the open locations. If there are no open locations in the elevator 1210, the robot 900 waits for a next elevator 1210.” [0210]), 
when the robot is determined to board the elevator, set a boarding position within the internal area based on information of the internal area obtained from the communication interface or from the at least one detecting device (“The robot 900 determines a target location in the elevator 1210. Based at least in part on the image data received from cameras on the robot 900 and/or cameras installed within the elevator 1210, the robot 900 identifies one or more open locations in the elevator 1210. The image data may specify locations of one or more individuals and objects that are already in the elevator 1210. The one or more open locations each correspond to a section of the elevator 1210, where each section has at least an area greater than the area of the motorized base 905 of the robot 900. The one or more open locations do not have any individuals or objects in the area associated with the open locations.” [0210]), 
and control the driving motor to move the robot to the set boarding position within the internal area of the elevator (“Once the target location is selected, the robot 900 generates a motion plan for the motorized base 905 to move the robot 900 to the target location.” [0212]; “The robot 900 enters the elevator 1210 and moves to the target location.” [0213]).

Regarding Claim 2,
Deyle teaches
The robot of claim 1, 
Deyle further teaches
wherein the at least one detecting device includes a camera (“The robot 900 may receive image data of the inside of the elevator using cameras included in the robot 900” [0209]), 
wherein the processor is configured to: determine whether there is available space for the robot in the internal area, based on an image of the internal area obtained from the camera or from the elevator control device, and when available space is determined to be available for the robot, determine that the robot is to board the elevator (“the robot 100 can include one or more hardware processors or controllers configured to perform various functionalities described herein.” See at least [0077]; “The robot 900 determines a target location in the elevator 1210. Based at least in part on the image data received from cameras on the robot 900 and/or cameras installed within the elevator 1210, the robot 900 identifies one or more open locations in the elevator 1210. The image data may specify locations of one or more individuals and objects that are already in the elevator 1210. The one or more open locations each correspond to a section of the elevator 1210, where each section has at least an area greater than the area of the motorized base 905 of the robot 900. The one or more open locations do not have any individuals or objects in the area associated with the open locations. If there are no open locations in the elevator 1210, the robot 900 waits for a next elevator 1210.” [0210]).

Regarding Claim 3,
Deyle teaches
The robot of claim 1, 
Deyle further teaches
wherein the at least one detecting device includes a distance sensor (“The scanners 726 can detect objects, obstacles, paths, or individuals within a proximity of the robot 100. Examples of scanners include laser scanners or rangefinders, radar, sonar, ultrasonic sensors, motion detectors, 3D depth sensors, thermal scanners, infrared or ultraviolet scanners, and the like. One or more scanners can be located near a base of the robot, for instance to identify objects that might obstruct or disrupt movement of the robot. One or more scanners can be located near a top of the robot, for instance to identify the immediate surroundings of the robot, beneficially enabling the robot to “see” over objects that might otherwise obstruct the viewpoint of scanners located near the base of the robot. In addition to detecting obstacles, objects, and individuals, the scanners can track moving objects or individuals” [0088]; “The , 
and wherein the processor is configured to determine whether there is available space for the robot in the internal area based sensing data of the internal area received from the distance sensor (“the robot 100 can include one or more hardware processors or controllers configured to perform various functionalities described herein.” See at least [0077]; “The robot 900 determines a target location in the elevator 1210. Based at least in part on the image data received from cameras on the robot 900 and/or cameras installed within the elevator 1210, the robot 900 identifies one or more open locations in the elevator 1210. The image data may specify locations of one or more individuals and objects that are already in the elevator 1210. The one or more open locations each correspond to a section of the elevator 1210, where each section has at least an area greater than the area of the motorized base 905 of the robot 900. The one or more open locations do not have any individuals or objects in the area associated with the open locations. If there are no open locations in the elevator 1210, the robot 900 waits for a next elevator 1210.” [0210]; Examiner Interpretation: Its interpreted that at least one of the plurality of cameras on the robot described by [0210] is a depth camera as described by [0177] and therefor uses it as a distance sensor for determining available space.).

Regarding Claim 15,
Deyle teaches
A method of controlling a robot, comprising: obtaining, from a camera or a distance sensor, information of an internal area of an elevator; determining whether the robot to board the elevator or not to board the elevator based on the obtained information of the internal area (“The robot 900 may receive image data of the inside of the elevator using cameras included in the robot 900 as well as cameras installed in the elevator or on the current floor with visibility into the elevator. In some embodiments, the robot 900 may communicate with the central system to receive image data of the elevator 1210 from one or more cameras that are installed within the elevator 1210 and the building. In some embodiments, one or more sensors in the elevator 1230 may keep track of the number of individuals that enter and leave the elevator 1210 and a total weight within the elevator 1230. The robot 900 determines a number of individuals in the elevator 1210 and compares the determined number to a maximum occupancy of the elevator 1210. If the determined number is equal to or exceeds the maximum occupancy, the robot 900 does not enter and instead waits for a next elevator 1210.” [0209]; “The robot 900 determines a target location in the elevator 1210. Based at least in part on the image data received from cameras on the robot 900 and/or cameras installed within the elevator 1210, the robot 900 identifies one or more open locations in the elevator 1210. The image data may specify locations of one or more individuals and objects that are already in the elevator 1210. The one or more open locations each correspond to a section of the elevator 1210, where each section has at least an area greater than the area of the motorized base 905 of the robot 900. The one or more open locations do not have any individuals or objects in the area associated with the open locations. If there are no open locations in the elevator 1210, the robot 900 waits for a next elevator 1210.” [0210]);
setting a boarding position of the robot based on the information of the internal area when the robot is determined to board the elevator (“The robot 900 determines a target location in the elevator 1210. Based at least in part on the image data received from cameras on the robot 900 and/or cameras installed within the elevator 1210, the robot 900 identifies one or more open locations in the elevator ; 
and controlling a driving motor to move the robot to the set boarding position within the internal area of the elevator (“Once the target location is selected, the robot 900 generates a motion plan for the motorized base 905 to move the robot 900 to the target location.” [0212]; “The robot 900 enters the elevator 1210 and moves to the target location.” [0213]), 
wherein the information of the internal area includes at least one of an image of the internal area obtained by the camera or sensing data of the internal area obtained by the distance sensor (“The robot 900 may receive image data of the inside of the elevator using cameras included in the robot 900 as well as cameras installed in the elevator or on the current floor with visibility into the elevator. In some embodiments, the robot 900 may communicate with the central system to receive image data of the elevator 1210 from one or more cameras that are installed within the elevator 1210 and the building. In some embodiments, one or more sensors in the elevator 1230 may keep track of the number of individuals that enter and leave the elevator 1210 and a total weight within the elevator 1230. The robot 900 determines a number of individuals in the elevator 1210” [0209]; “The robot 900 determines a target location in the elevator 1210. Based at least in part on the image data received from cameras on the robot 900 and/or cameras installed within the elevator 1210, the robot 900 identifies one or more open locations in the elevator 1210. The image data may specify locations of one or more individuals and objects that are already in the elevator 1210.” [0210]).

Regarding Claim 20,

The method of claim 15, 
Deyle further teaches
further comprising: obtaining the information of the internal area after the robot boards the elevator; and controlling the driving motor to move the robot to a position based on the obtained information of the internal area (“As the elevator 1210 moves up or down floors, people may enter and leave the elevator 1210. The robot 900 may update the target location within the elevator 1210 based on movement of the people entering and leaving the elevator 1210. For example, if a current location of the robot 900 within the elevator 1210 is near the elevator door 1230, and a person that is standing in a location near the back of the elevator 1210 exit the elevator, the robot 900 may update the target location to the location near the back of the elevator 1210. This allows future passengers of the elevator 1210 to enter the elevator 1210 more easily. In some embodiments, the robot 900 can leave the elevator altogether to let someone off the elevator, and can re-enter the elevator after the person has left. While the robot 900 is in the elevator 1210, the robot 900 may lose connection to the central system (or may lose wifi or wireless coverage), which prevents the robot 900 from receiving navigation instructions and updated information associated with the surrounding environment.” See at least [0216-0217]; Examiner Interpretation: [0210] discusses how target locations are determined using elevator information from either the central system or the camera on the robot. Since [0216] discusses updating target locations based on changed positioning of people while riding the elevator and [0217] discusses a maintained connection with the central system after entering the elevator for keeping updated elevator information, Deyle teaches obtaining elevator information after the robot boards the elevator.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 16 is/are rejected as best understood due to 112b rejection under 35 U.S.C. 103 as being unpatentable over Deyle (US 20190248002 A1) in view of Kim (US 20210122606 A1).

Regarding Claim 4,
Deyle teaches
The robot of claim 1, 
Deyle further teaches
wherein the processor is configured to set a specific position as the boarding position within the internal area (“there may be a plurality of open locations in the elevator 1210 that the robot 900 can select as the target location. The robot 900 can select one of the plurality of open locations based on future movement. The robot 900 may determine a distance between each of the plurality of open locations to a reference location such as a panel of buttons in the elevator 1210 or the elevator doors 1230. In one example, the robot 900 may select an open location that is closest to the elevator doors 1230 as the target location because it is easier for the robot 900 to move to the target location and exit from the target location. Alternatively, the robot 900 may select an open location that is closest to the panel buttons so that the robot can quickly select a floor button, and can subsequently move to a different open location within the elevator (for instance, to allow people within the elevator to have access to the panel buttons, or to position the robot to easily exit the elevator when the elevator arrives at the target floor). In other embodiments, the robot 900 may select an open location further away from other elevator passengers.” [0211])
Deyle does not explicitly teach
when a distance from a side of a doorway of the elevator to the specific position is greater than or equal to a reference distance.
However, Deyle teaches
	A specific position characterized by a reference distance (“Once the robot 900 is within a threshold distance of the door” [0183]; “The robot 900 identifies a location of an elevator, for instance using a floor map of a building, and moves via the motorized base 905 based on the navigation instructions to a location within a threshold distance from the elevator.” [0202]; “The robot 900 may move to a location within a threshold distance from the access control system in the elevator 1210” [0214])
	and an elevator doorway and panel buttons (“The robot 900 may determine a distance between each of the plurality of open locations to a reference location such as a panel of buttons in the elevator 
	and a specific position away from the elevator door (“if a current location of the robot 900 within the elevator 1210 is near the elevator door 1230, and a person that is standing in a location near the back of the elevator 1210 exit the elevator, the robot 900 may update the target location to the location near the back of the elevator 1210.” [0216]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Deyle to further include the teachings of Deyle to try to set a specific boarding position at a reference distance away from the side of an elevator doorway as moving the robot away from the elevator doors and/or panel buttons to the back of the elevator “allows future passengers of the elevator 1210 to enter the elevator 1210 more easily” [0216] and “to allow people within the elevator to have access to the panel buttons” [0211].
Deyle also does not explicitly teach
a side of a doorway
However, Kim teaches
	“As illustrated in FIG. 12, the internal user interface 1200 of the elevator 120 may be disposed on both sides (or one side) of the door inside the elevator 120. The internal user interface may include a display and buttons.” [0161]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Deyle to further include the teachings of Kim as 

Regarding Claim 16,
Deyle teaches
The method of claim 15, 
Deyle further teaches
wherein the setting of the boarding position includes setting a specific position as the boarding position (“there may be a plurality of open locations in the elevator 1210 that the robot 900 can select as the target location. The robot 900 can select one of the plurality of open locations based on future movement. The robot 900 may determine a distance between each of the plurality of open locations to a reference location such as a panel of buttons in the elevator 1210 or the elevator doors 1230. In one example, the robot 900 may select an open location that is closest to the elevator doors 1230 as the target location because it is easier for the robot 900 to move to the target location and exit from the target location. Alternatively, the robot 900 may select an open location that is closest to the panel buttons so that the robot can quickly select a floor button, and can subsequently move to a different open location within the elevator (for instance, to allow people within the elevator to have access to the panel buttons, 
Deyle does not explicitly teach
when a distance from a side of a doorway of the elevator to the specific position is greater than or equal to a reference distance.
However, Deyle teaches
	A specific position characterized by a reference distance (“Once the robot 900 is within a threshold distance of the door” [0183]; “The robot 900 identifies a location of an elevator, for instance using a floor map of a building, and moves via the motorized base 905 based on the navigation instructions to a location within a threshold distance from the elevator.” [0202]; “The robot 900 may move to a location within a threshold distance from the access control system in the elevator 1210” [0214])
	and an elevator doorway and panel buttons (“The robot 900 may determine a distance between each of the plurality of open locations to a reference location such as a panel of buttons in the elevator 1210 or the elevator doors 1230. In one example, the robot 900 may select an open location that is closest to the elevator doors 1230 as the target location because it is easier for the robot 900 to move to the target location and exit from the target location. Alternatively, the robot 900 may select an open location that is closest to the panel buttons so that the robot can quickly select a floor button, and can subsequently move to a different open location within the elevator” [0211]; Examiner Interpretation: Generally, the panel of buttons are located to the side of the elevator doorway. See Kim below.)
	and a specific position away from the elevator door (“if a current location of the robot 900 within the elevator 1210 is near the elevator door 1230, and a person that is standing in a location near the back of the elevator 1210 exit the elevator, the robot 900 may update the target location to the location near the back of the elevator 1210.” [0216]).

Deyle also does not explicitly teach
a side of a doorway
However, Kim teaches
	“As illustrated in FIG. 12, the internal user interface 1200 of the elevator 120 may be disposed on both sides (or one side) of the door inside the elevator 120. The internal user interface may include a display and buttons.” [0161]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Deyle to further include the teachings of Kim as it is directed to a system of robots that travel via elevator(s) (“Embodiments may provide an elevator control method capable of summing a proper elevator for a robot by considering a waiting space for an elevator and a degree of congestion within the elevator. [ono] In an aspect, there is provided a method of controlling an elevator for robot passengers, wherein the method is performed by a system for controlling an elevator for a robot passenger, and includes detecting that at least one robot providing a service on at least one of floors within a building gets on an elevator moving through the floors, and controlling the elevator to move to a floor where the robot is to provide the service. At least one of an internal user interface and an external user interface of the elevator may be configured to indicate whether the robot is using the elevator.” [0009]).

Claim 5-7, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US 20190248002 A1) in view of Gou (US 20210078823 A1).

Regarding Claim 5,
Deyle teaches
The robot of claim 1, 
Deyle further teaches
wherein the at least one detecting device includes at least one of a camera or a distance sensor, wherein the information of the internal area includes an image of the internal area or sensing data of the internal area received from the distance sensor (“The robot 900 may receive image data of the inside of the elevator using cameras included in the robot 900” [0209]), 
wherein the processor is configured to: determine whether the robot to board to a  boarding position in the internal area based on the information of the internal area, and when the robot is determined to board to the  boarding position, control the driving motor to move the robot to the  boarding position (“The robot 900 may determine a distance between each of the plurality of open locations to a reference location such as a panel of buttons in the elevator 1210 or the elevator doors 1230. In one example, the robot 900 may select an open location that is closest to the elevator doors 1230 as the target location because it is easier for the robot 900 to move to the target location and exit from the target location. Alternatively, the robot 900 may select an open location that is closest to the panel buttons so that the robot can quickly select a floor button” [0211]; “The one or more open locations do not have any individuals or objects in the area associated with the open locations. If there are no open locations in the elevator 1210, the robot 900 waits for a next elevator 1210.” [0210]; “The robot 900 enters the elevator 1210 and moves to the target location.” [0213]; Examiner Interpretation: The target location is interpreted as the boarding position.).

a preset default boarding position
However, Gou teaches
“for the information about the rules of riding the elevator by which the machine passenger is regulated, it may comprise elevator-riding behavior regulations established for the machine passenger from a plurality of perspectives. For example, the information about the rules of riding the elevator comprises the parking position information for instructing the machine passenger to move to a preset parking position in the car upon entrance, after the call request from the machine passenger is accepted.” [0037]; Examiner Interpretation: The preset parking position is the same as the preset default boarding position and the machine passenger is the robot.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Deyle to further include the teachings of Gou to separate the robot from human passengers for safety while sharing an elevator (“the elevator control system assigns a dedicated preset parking position to the machine passenger in the case where there is available space in the car, to prevent the machine passenger from causing troubles, such as collisions, to the surrounding human passengers after it is parked in the car. More specifically, the parking position information herein may further comprise a parking identifier for indicating the preset parking position, and the machine passenger moves to the preset parking position in the car according to the instruction of the parking identifier. At the same time, the identifier is also easily identified by human passengers. When there is sufficient space in the car, the position with the parking identifier can be reserved for the machine passenger, so that human beings and machines can be separated from each other from the very beginning.” [0037]).

Regarding Claim 6,

The robot of claim 5, 
Deyle further teaches
wherein the processor is configured to: when the robot is determined to not board to the presetdefault  position, detect an available space for the robot in the internal area based on the information of the internal area, and set a specific position closest to the default  position as the boarding position (“The robot 900 may determine a distance between each of the plurality of open locations to a reference location such as a panel of buttons in the elevator 1210 or the elevator doors 1230. In one example, the robot 900 may select an open location that is closest to the elevator doors 1230 as the target location because it is easier for the robot 900 to move to the target location and exit from the target location. Alternatively, the robot 900 may select an open location that is closest to the panel buttons so that the robot can quickly select a floor button” [0211]; Examiner Interpretation: The reference location is interpreted to be the preset default position and the target location as the boarding position. Selecting the closest open location is the same as setting a boarding position closest to a default position when the default position (reference location) is not reachable.).
Deyle does not explicitly teach 
a preset default boarding position
However, Gou teaches
“for the information about the rules of riding the elevator by which the machine passenger is regulated, it may comprise elevator-riding behavior regulations established for the machine passenger from a plurality of perspectives. For example, the information about the rules of riding the elevator comprises the parking position information for instructing the machine passenger to move to a preset parking position in the car upon entrance, after the call request from the machine passenger is accepted.” 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Deyle to further include the teachings of Gou to separate the robot from human passengers for safety while sharing an elevator (“the elevator control system assigns a dedicated preset parking position to the machine passenger in the case where there is available space in the car, to prevent the machine passenger from causing troubles, such as collisions, to the surrounding human passengers after it is parked in the car. More specifically, the parking position information herein may further comprise a parking identifier for indicating the preset parking position, and the machine passenger moves to the preset parking position in the car according to the instruction of the parking identifier. At the same time, the identifier is also easily identified by human passengers. When there is sufficient space in the car, the position with the parking identifier can be reserved for the machine passenger, so that human beings and machines can be separated from each other from the very beginning.” [0037]).

Regarding Claim 7,
Modified Deyle teaches
The robot of claim 6, 
Deyle further teaches
wherein the processor is configured to: obtain the information of the internal area of the elevator through the communication interface or the at least one detecting device after the robot boards the elevator (“As the elevator 1210 moves up or down floors, people may enter and leave the elevator 1210. The robot 900 may update the target location within the elevator 1210 based on movement of the people entering and leaving the elevator 1210. For example, if a current location of the after the robot boards the elevator.), 
determine whether the robot is to move to the  boarding position based on the obtained information of the internal area, control the driving motor to move the robot to the  boarding position based on the determination that the robot is to move to the  boarding position (“The robot 900 may determine a distance between each of the plurality of open locations to a reference location such as a panel of buttons in the elevator 1210 or the elevator doors 1230. In one example, the robot 900 may select an open location that is closest to the elevator doors 1230 as the target location because it is easier for the robot 900 to move to the target location and exit from the target location. Alternatively, the robot 900 may select an open location that is closest to the panel buttons so that the robot can quickly select a floor button” [0211]; “The one or more open locations do not have any individuals or objects in the area associated with the open locations. If there are no open locations in the elevator 1210, the robot 900 waits for a next elevator 1210.” [0210]; “The robot 900 enters the elevator . 
Deyle does not explicitly teach 
a preset default boarding position
However, Gou teaches
“for the information about the rules of riding the elevator by which the machine passenger is regulated, it may comprise elevator-riding behavior regulations established for the machine passenger from a plurality of perspectives. For example, the information about the rules of riding the elevator comprises the parking position information for instructing the machine passenger to move to a preset parking position in the car upon entrance, after the call request from the machine passenger is accepted.” [0037]; Examiner Interpretation: The preset parking position is the same as the preset default boarding position and the machine passenger is the robot.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Deyle to further include the teachings of Gou to separate the robot from human passengers for safety while sharing an elevator (“the elevator control system assigns a dedicated preset parking position to the machine passenger in the case where there is available space in the car, to prevent the machine passenger from causing troubles, such as collisions, to the surrounding human passengers after it is parked in the car. More specifically, the parking position information herein may further comprise a parking identifier for indicating the preset parking position, and the machine passenger moves to the preset parking position in the car according to the instruction of the parking identifier. At the same time, the identifier is also easily identified by human passengers. When there is sufficient space in the car, the position with the parking identifier can be reserved for the machine passenger, so that human beings and machines can be separated from each other from the very beginning.” [0037]).

Regarding Claim 13,
Deyle teaches
The robot of claim 1, wherein the processor is configured to
Deyle further teaches determining to board an elevator based on weight data (“In some embodiments, one or more sensors in the elevator 1230 may keep track of the number of individuals that enter and leave the elevator 1210 and a total weight within the elevator 1230. The robot 900 determines a number of individuals in the elevator 1210 and compares the determined number to a maximum occupancy of the elevator 1210. If the determined number is equal to or exceeds the maximum occupancy, the robot 900 does not enter and instead waits for a next elevator 1210.” [0209]) but does not explicitly teach
determine to board the elevator when a sum of a load weight of the elevator and a weight of the robot is less than a rated weight of the elevator.
However, Gou teaches
“the information about the machine to ride the elevator comprises: one or more of the size information of the machine passenger or weight information of the machine passenger, so that the elevator control system can get to know whether the current remaining load and space of the car are sufficient to accommodate the machine passenger.” [0033]; “The elevator operating condition described herein refers to the information about the elevator's capability to continue to carry passengers. For example, it may include a maximum load and a current load of the car, according to which the weight that can still be carried by the car is obtained. … the control unit is further configured to send information about the rules of riding the elevator to the machine passenger after accepting its call request, to provide normative guidance on how the machine passenger shall behave for the sake of improving the experience of sharing an elevator between the human passenger and the machine passenger.” [0034]; Examiner 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Deyle to further include the teachings of Gou so as to not overload or over-congest the elevator for safety reasons (“the elevator control system of the embodiment may first determine whether to accept the call request from the machine passenger based on the elevator operating condition and the information about the machine to ride the elevator to complete the first screening process, so as to avoid uncomfortable user experience such as overload or over-congestion of the elevator and potential safety hazards.” [0035]).

Regarding Claim 17,
Deyle teaches
The method of claim 15, 
Deyle further teaches
wherein the setting of the boarding position includes: determining whether the robot to board to a preset default  position in the internal area based on the information of the internal area; … and setting a position closest to the default  position as the boarding position in an available space detected from the information of the internal area when the robot is determined to not board to the default  position (“The robot 900 may determine a distance between each of the plurality of open locations to a reference location such as a panel of buttons in the elevator 1210 or the elevator doors 1230. In one example, the robot 900 may select an open location that is closest to the elevator doors 1230 as the target location because it is easier for the robot 900 to move to the target location and exit from the target location. Alternatively, the robot 900 may select an open location that is closest to the panel buttons so that the robot can quickly select a floor button” [0211]; “The one or more open .
Deyle does not explicitly teach 
a preset default boarding position
setting the preset default boarding position as the boarding position when the robot is determined to board to the preset default boarding position;
However, Gou teaches
“the elevator control system of the embodiment may first determine whether to accept the call request from the machine passenger based on the elevator operating condition and the information about the machine to ride the elevator to complete the first screening process, so as to avoid uncomfortable user experience such as overload or over-congestion of the elevator and potential safety hazards. Second, even after accepting the call request from the machine passenger, information about the rules of riding the elevator will still be sent to the machine passenger to provide normative guidance on how it shall behave when riding the elevator, which in turn ensures the riding experience of human passengers.” [0035]; “for the information about the rules of riding the elevator by which the machine passenger is regulated, it may comprise elevator-riding behavior regulations established for the machine passenger from a plurality of perspectives. For example, the information about the rules of riding the elevator comprises the parking position information for instructing the machine passenger to move to a preset parking position in the car upon entrance, after the call request from the machine passenger is accepted.” [0037]; Examiner Interpretation: The preset parking position is the same as the preset default boarding 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Deyle to further include the teachings of Gou to separate the robot from human passengers for safety while sharing an elevator (“the elevator control system assigns a dedicated preset parking position to the machine passenger in the case where there is available space in the car, to prevent the machine passenger from causing troubles, such as collisions, to the surrounding human passengers after it is parked in the car. More specifically, the parking position information herein may further comprise a parking identifier for indicating the preset parking position, and the machine passenger moves to the preset parking position in the car according to the instruction of the parking identifier. At the same time, the identifier is also easily identified by human passengers. When there is sufficient space in the car, the position with the parking identifier can be reserved for the machine passenger, so that human beings and machines can be separated from each other from the very beginning.” [0037]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 15, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 14, and 20 (filed 9/30/2019) of copending Application No. 16/587589 in view of Deyle (US 20190248002 A1). This is a provisional nonstatutory double patenting rejection.

Regarding Claim 1,
Claim
This Application’s Claim
16/587589 Claims
1
A robot comprising:
A robot system comprising:
1
at least one detecting device configured to obtain information of an internal area of an elevator;
The robot system of claim 1, … measuring an quantity of persons boarding the elevator using a vision sensor included on the robot
1
and a processor configured to: determine whether the robot to board the elevator or to not to board the elevator based on data received from the elevator control device or data received from the at least one detecting device,
a robot configured to move autonomously; and a first sensor provided at an elevator, and configured to measure a strength of signals emitted by one or more user devices in the elevator, wherein the computing device determines a quantity of the user devices in the elevator based on the strength measured by the first sensor, and the robot determines whether to move into the elevator based on the quantity of the user devices in the elevator.
1
and control the driving motor to move the robot
a robot configured to move autonomously;


Application 16/587589 does not explicitly teach
a driving motor to provide a driving force to move the robot;	
a communication interface configured to communicate with an elevator control device;
when the robot is determined to board the elevator, set a boarding position within the internal area based on information of the internal area obtained from the communication interface or from the at least one detecting device, and control the driving motor to move the robot to the set boarding position within the internal area of the elevator.
However, Deyle teaches
A driving motor to provide a driving force to move the robot (“the robot can include a motorized base and a robot body on the motorized base. The robot can move from one location to another via the motorized base within a building (e.g., an office building, a store, a campus) and outside the building (e.g., a parking lot).” [0005]; “The mobile robot 900 (or simply “robot” hereinafter) includes a motorized base 905, one or more wheels 910” [0163]),
a communication interface configured to communicate with an elevator control device (“The communication interface 714 can communicatively couple the robot 100 to other components of the environment of FIG. 2, such as the central system 210 or other robots, either directly or via the network 200. For instance, the communication interface can include receivers, transmitters, wireless controllers, and the like, and can receive information from and transmit information to and between components of FIG. 2 and other components of the robot. Examples of communication protocols implemented by the communication interface include WiFi, Bluetooth, Zigbee, 3G/4G, LTE, or any other suitable communication protocol.” [0081]; “the robot 900 may communicate with the central system to receive image data of the elevator 1210 from one or more cameras that are installed within the elevator 1210 and the building. In some embodiments, one or more sensors in the elevator 1230 may keep track of the number of individuals that enter and leave the elevator 1210 and a total weight within the elevator 1230.” [0209]; “The infrastructure interface 316 is configured to enable the central system 210 (or a user of the central system) to interact with one or more infrastructure systems 220 via the communication interface 310. For instance, the infrastructure interface can lock one or more doors within a building, can cut power to a portion of a floor, and store received inventory information.” [0039]; “the robot 900 may communicate with the central system that sends instructions to the elevator 1210 to stop at the target floor without manual interaction with the button.” [0215]; “The elevators can be connected to one or more components of the environment of FIG. 2, for instance the central system 210, or can be disconnected from the components of the environment. Instructions can be provided to the elevators, for 
and when the robot is determined to board the elevator, set a boarding position within the internal area based on information of the internal area obtained from the communication interface or from the at least one detecting device (“The robot 900 determines a target location in the elevator 1210. Based at least in part on the image data received from cameras on the robot 900 and/or cameras installed within the elevator 1210, the robot 900 identifies one or more open locations in the elevator 1210. The image data may specify locations of one or more individuals and objects that are already in the elevator 1210. The one or more open locations each correspond to a section of the elevator 1210, where each section has at least an area greater than the area of the motorized base 905 of the robot 900. The one or more open locations do not have any individuals or objects in the area associated with the open locations.” [0210]), 
and control the driving motor to move the robot to the set boarding position within the internal area of the elevator (“Once the target location is selected, the robot 900 generates a motion plan for the motorized base 905 to move the robot 900 to the target location.” [0212]; “The robot 900 enters the elevator 1210 and moves to the target location.” [0213]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Application 16/587589 to further include the teachings of Deyle to have a mobile robot automatically use an elevator alongside humans in a safe and convenient manner where humans are avoided. See at least [0004], [0007], and [0207-0213].

Regarding Claim 2,
Claim
This Application’s Claim
16/587589 Claims

The robot of claim 1, wherein the at least one detecting device includes a camera,
The robot system of claim 1, … a vision sensor included on the robot,
2
determine that the robot is to board the elevator.
the robot determines whether to move into the elevator based on the quantity of the user devices in the elevator.


Application 16/587589 does not explicitly teach
wherein the processor is configured to: determine whether there is available space for the robot in the internal area, based on an image of the internal area obtained from the camera or from the elevator control device, and when available space is determined to be available for the robot,
However, Deyle teaches
“the robot 100 can include one or more hardware processors or controllers configured to perform various functionalities described herein.” See at least [0077]; “The robot 900 determines a target location in the elevator 1210. Based at least in part on the image data received from cameras on the robot 900 and/or cameras installed within the elevator 1210, the robot 900 identifies one or more open locations in the elevator 1210. The image data may specify locations of one or more individuals and objects that are already in the elevator 1210. The one or more open locations each correspond to a section of the elevator 1210, where each section has at least an area greater than the area of the motorized base 905 of the robot 900. The one or more open locations do not have any individuals or objects in the area associated with the open locations. If there are no open locations in the elevator 1210, the robot 900 waits for a next elevator 1210.” [0210]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Application 16/587589 to further include the teachings of Deyle to have a mobile robot automatically use an elevator alongside humans in a safe and convenient manner where humans are avoided. See at least [0004], [0007], and [0207-0213].

Regarding Claim 3,
Modified Application 16/587589 teaches
The robot of claim 1, 
Application 16/587589 does not explicitly teach
wherein the at least one detecting device includes a distance sensor, and wherein the processor is configured to determine whether there is available space for the robot in the internal area based sensing data of the internal area received from the distance sensor.
However, Deyle teaches
wherein the at least one detecting device includes a distance sensor (“The scanners 726 can detect objects, obstacles, paths, or individuals within a proximity of the robot 100. Examples of scanners include laser scanners or rangefinders, radar, sonar, ultrasonic sensors, motion detectors, 3D depth sensors, thermal scanners, infrared or ultraviolet scanners, and the like. One or more scanners can be located near a base of the robot, for instance to identify objects that might obstruct or disrupt movement of the robot. One or more scanners can be located near a top of the robot, for instance to identify the immediate surroundings of the robot, beneficially enabling the robot to “see” over objects that might otherwise obstruct the viewpoint of scanners located near the base of the robot. In addition to detecting obstacles, objects, and individuals, the scanners can track moving objects or individuals” [0088]; “The robot 900 may have a camera system including a plurality of cameras at different parts of the robot 900. The plurality of cameras may be positioned on the robot 900 to provide a 360 view of a surrounding environment. The camera system may include one or more depth cameras that allows the robot 900 to collar image data of the surrounding environment and calculate a distance between the robot 900 and an object, building structure, people, cars and the like.” [0177]; Examiner Interpretation: The 3D depth sensors and the depth cameras are distance sensors.), 
and wherein the processor is configured to determine whether there is available space for the robot in the internal area based sensing data of the internal area received from the distance sensor (“the robot 100 can include one or more hardware processors or controllers configured to perform various functionalities described herein.” See at least [0077]; “The robot 900 determines a target location in the elevator 1210. Based at least in part on the image data received from cameras on the robot 900 and/or cameras installed within the elevator 1210, the robot 900 identifies one or more open locations in the elevator 1210. The image data may specify locations of one or more individuals and objects that are already in the elevator 1210. The one or more open locations each correspond to a section of the elevator 1210, where each section has at least an area greater than the area of the motorized base 905 of the robot 900. The one or more open locations do not have any individuals or objects in the area associated with the open locations. If there are no open locations in the elevator 1210, the robot 900 waits for a next elevator 1210.” [0210]; Examiner Interpretation: Its interpreted that at least one of the plurality of cameras on the robot described by [0210] is a depth camera as described by [0177] and therefor uses it as a distance sensor for determining available space.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Application 16/587589 to further include the teachings of Deyle to have a mobile robot automatically use an elevator alongside humans in a safe and convenient manner where humans are avoided. See at least [0004], [0007], and [0207-0213].

Regarding Claim 15,
Claim
This Application’s Claim
16/587589 Claims
15
A method of controlling a robot, comprising:
14. A method of operating a robot,
15
obtaining, from a camera or a distance sensor, information of an internal area of an elevator;
20. measuring an quantity of persons boarding the elevator using a vision sensor included on the robot;

determining whether the robot to board the elevator or not to board the elevator based on the obtained information of the internal area;
20. wherein the robot determines whether to move into the elevator based on the corrected estimated quantity of persons in the elevator.


Application 16/587589 does not explicitly teach
setting a boarding position of the robot based on the information of the internal area when the robot is determined to board the elevator; and 46HI-1705 controlling a driving motor to move the robot to the set boarding position within the internal area of the elevator, wherein the information of the internal area includes at least one of an image of the internal area obtained by the camera or sensing data of the internal area obtained by the distance sensor.
However, Deyle teaches
setting a boarding position of the robot based on the information of the internal area when the robot is determined to board the elevator (“The robot 900 determines a target location in the elevator 1210. Based at least in part on the image data received from cameras on the robot 900 and/or cameras installed within the elevator 1210, the robot 900 identifies one or more open locations in the elevator 1210. The image data may specify locations of one or more individuals and objects that are already in the elevator 1210. The one or more open locations each correspond to a section of the elevator 1210, where each section has at least an area greater than the area of the motorized base 905 of the robot 900. The one or more open locations do not have any individuals or objects in the area associated with the open locations.” [0210]); 
and controlling a driving motor to move the robot to the set boarding position within the internal area of the elevator (“Once the target location is selected, the robot 900 generates a motion plan for the motorized base 905 to move the robot 900 to the target location.” [0212]; “The robot 900 enters the elevator 1210 and moves to the target location.” [0213]), 
wherein the information of the internal area includes at least one of an image of the internal area obtained by the camera or sensing data of the internal area obtained by the distance sensor (“The robot 900 may receive image data of the inside of the elevator using cameras included in the robot 900 as well as cameras installed in the elevator or on the current floor with visibility into the elevator. In some embodiments, the robot 900 may communicate with the central system to receive image data of the elevator 1210 from one or more cameras that are installed within the elevator 1210 and the building. In some embodiments, one or more sensors in the elevator 1230 may keep track of the number of individuals that enter and leave the elevator 1210 and a total weight within the elevator 1230. The robot 900 determines a number of individuals in the elevator 1210” [0209]; “The robot 900 determines a target location in the elevator 1210. Based at least in part on the image data received from cameras on the robot 900 and/or cameras installed within the elevator 1210, the robot 900 identifies one or more open locations in the elevator 1210. The image data may specify locations of one or more individuals and objects that are already in the elevator 1210.” [0210]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Application 16/587589 to further include the teachings of Deyle to have a mobile robot automatically use an elevator alongside humans in a safe and convenient manner where humans are avoided. See at least [0004], [0007], and [0207-0213].

Regarding Claim 20,
Application 16/587589 teaches
The method of claim 15, 
Application 16/587589 does not explicitly teach  
further comprising: obtaining the information of the internal area after the robot boards the elevator; and controlling the driving motor to move the robot to a position based on the obtained information of the internal area.
However, Deyle teaches
further comprising: obtaining the information of the internal area after the robot boards the elevator; and controlling the driving motor to move the robot to a position based on the obtained information of the internal area (“As the elevator 1210 moves up or down floors, people may enter and leave the elevator 1210. The robot 900 may update the target location within the elevator 1210 based on movement of the people entering and leaving the elevator 1210. For example, if a current location of the robot 900 within the elevator 1210 is near the elevator door 1230, and a person that is standing in a location near the back of the elevator 1210 exit the elevator, the robot 900 may update the target location to the location near the back of the elevator 1210. This allows future passengers of the elevator 1210 to enter the elevator 1210 more easily. In some embodiments, the robot 900 can leave the elevator altogether to let someone off the elevator, and can re-enter the elevator after the person has left. While the robot 900 is in the elevator 1210, the robot 900 may lose connection to the central system (or may lose wifi or wireless coverage), which prevents the robot 900 from receiving navigation instructions and updated information associated with the surrounding environment.” See at least [0216-0217]; Examiner Interpretation: [0210] discusses how target locations are determined using elevator information from either the central system or the camera on the robot. Since [0216] discusses updating target locations based on changed positioning of people while riding the elevator and [0217] discusses a maintained connection with the central system after entering the elevator for keeping updated elevator information, Deyle teaches obtaining elevator information after the robot boards the elevator.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Application 16/587589 to further include the teachings 

Claims 4 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 14, and 20 (filed 9/30/2019) of copending Application No. 16/587589 in view of Deyle (US 20190248002 A1) and Kim (US 20210122606 A1). This is a provisional nonstatutory double patenting rejection.

Regarding Claim 4,
Application 16/587589 teaches
The robot of claim 1, 
Application 16/587589 does not explicitly teach
wherein the processor is configured to set a specific position as the boarding position within the internal area when a distance from a side of a doorway of the elevator to the specific position is greater than or equal to a reference distance.
However, Deyle teaches
wherein the processor is configured to set a specific position as the boarding position within the internal area (“there may be a plurality of open locations in the elevator 1210 that the robot 900 can select as the target location. The robot 900 can select one of the plurality of open locations based on future movement. The robot 900 may determine a distance between each of the plurality of open locations to a reference location such as a panel of buttons in the elevator 1210 or the elevator doors 1230. In one example, the robot 900 may select an open location that is closest to the elevator doors 1230 as the target location because it is easier for the robot 900 to move to the target location and exit from the target location. Alternatively, the robot 900 may select an open location that is closest to the panel 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Application 16/587589 to further include the teachings of Deyle to have a mobile robot automatically use an elevator alongside humans in a safe and convenient manner where humans are avoided. See at least [0004], [0007], and [0207-0213].
Deyle does not explicitly teach
when a distance from a side of a doorway of the elevator to the specific position is greater than or equal to a reference distance.
However, Deyle teaches
	A specific position characterized by a reference distance (“Once the robot 900 is within a threshold distance of the door” [0183]; “The robot 900 identifies a location of an elevator, for instance using a floor map of a building, and moves via the motorized base 905 based on the navigation instructions to a location within a threshold distance from the elevator.” [0202]; “The robot 900 may move to a location within a threshold distance from the access control system in the elevator 1210” [0214])
	and an elevator doorway and panel buttons (“The robot 900 may determine a distance between each of the plurality of open locations to a reference location such as a panel of buttons in the elevator 1210 or the elevator doors 1230. In one example, the robot 900 may select an open location that is closest to the elevator doors 1230 as the target location because it is easier for the robot 900 to move to the target location and exit from the target location. Alternatively, the robot 900 may select an open location that is closest to the panel buttons so that the robot can quickly select a floor button, and can 
	and a specific position away from the elevator door (“if a current location of the robot 900 within the elevator 1210 is near the elevator door 1230, and a person that is standing in a location near the back of the elevator 1210 exit the elevator, the robot 900 may update the target location to the location near the back of the elevator 1210.” [0216]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Deyle to further include the teachings of Deyle to try to set a specific boarding position at a reference distance away from the side of an elevator doorway as moving the robot away from the elevator doors and/or panel buttons to the back of the elevator “allows future passengers of the elevator 1210 to enter the elevator 1210 more easily” [0216] and “to allow people within the elevator to have access to the panel buttons” [0211].
Deyle also does not explicitly teach
a side of a doorway
However, Kim teaches
	“As illustrated in FIG. 12, the internal user interface 1200 of the elevator 120 may be disposed on both sides (or one side) of the door inside the elevator 120. The internal user interface may include a display and buttons.” [0161]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Application 16/587589 to further include the teachings of Kim as it is directed to a system of robots that travel via elevator(s) (“Embodiments may provide an elevator control method capable of summing a proper elevator for a robot by considering a waiting space for an elevator and a degree of congestion within the elevator. [ono] In an aspect, there is provided a method of controlling an elevator for robot passengers, wherein the method is performed by 

Regarding Claim 16,
Application 16/587589 teaches
The method of claim 15,
Application 16/587589 does not explicitly teach
wherein the setting of the boarding position includes setting a specific position as the boarding position when a distance from a side of a doorway of the elevator to the specific position is greater than or equal to a reference distance.
However, Deyle teaches
wherein the setting of the boarding position includes setting a specific position as the boarding position (“there may be a plurality of open locations in the elevator 1210 that the robot 900 can select as the target location. The robot 900 can select one of the plurality of open locations based on future movement. The robot 900 may determine a distance between each of the plurality of open locations to a reference location such as a panel of buttons in the elevator 1210 or the elevator doors 1230. In one example, the robot 900 may select an open location that is closest to the elevator doors 1230 as the target location because it is easier for the robot 900 to move to the target location and exit from the target location. Alternatively, the robot 900 may select an open location that is closest to the panel buttons so that the robot can quickly select a floor button, and can subsequently move to a different open location within the elevator (for instance, to allow people within the elevator to have access to the panel buttons, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Application 16/587589 to further include the teachings of Deyle to have a mobile robot automatically use an elevator alongside humans in a safe and convenient manner where humans are avoided. See at least [0004], [0007], and [0207-0213].
Deyle does not explicitly teach
when a distance from a side of a doorway of the elevator to the specific position is greater than or equal to a reference distance.
However, Deyle teaches
	A specific position characterized by a reference distance (“Once the robot 900 is within a threshold distance of the door” [0183]; “The robot 900 identifies a location of an elevator, for instance using a floor map of a building, and moves via the motorized base 905 based on the navigation instructions to a location within a threshold distance from the elevator.” [0202]; “The robot 900 may move to a location within a threshold distance from the access control system in the elevator 1210” [0214])
	and an elevator doorway and panel buttons (“The robot 900 may determine a distance between each of the plurality of open locations to a reference location such as a panel of buttons in the elevator 1210 or the elevator doors 1230. In one example, the robot 900 may select an open location that is closest to the elevator doors 1230 as the target location because it is easier for the robot 900 to move to the target location and exit from the target location. Alternatively, the robot 900 may select an open location that is closest to the panel buttons so that the robot can quickly select a floor button, and can subsequently move to a different open location within the elevator” [0211]; Examiner Interpretation: Generally, the panel of buttons are located to the side of the elevator doorway. See Kim below.)

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Deyle to further include the teachings of Deyle to try to set a specific boarding position at a reference distance away from the side of an elevator doorway as moving the robot away from the elevator doors and/or panel buttons to the back of the elevator “allows future passengers of the elevator 1210 to enter the elevator 1210 more easily” [0216] and “to allow people within the elevator to have access to the panel buttons” [0211].
Deyle also does not explicitly teach
a side of a doorway
However, Kim teaches
	“As illustrated in FIG. 12, the internal user interface 1200 of the elevator 120 may be disposed on both sides (or one side) of the door inside the elevator 120. The internal user interface may include a display and buttons.” [0161]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Application 16/587589 to further include the teachings of Kim as it is directed to a system of robots that travel via elevator(s) (“Embodiments may provide an elevator control method capable of summing a proper elevator for a robot by considering a waiting space for an elevator and a degree of congestion within the elevator. [ono] In an aspect, there is provided a method of controlling an elevator for robot passengers, wherein the method is performed by a system for controlling an elevator for a robot passenger, and includes detecting that at least one robot providing a service on at least one of floors within a building gets on an elevator moving through the 

Claims 5-7, 13, and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 14, and 20 (filed 9/30/2019) of copending Application No. 16/587589 in view of Deyle (US 20190248002 A1) and Gou (US 20210078823 A1). This is a provisional nonstatutory double patenting rejection.

Regarding Claim 5,
Claim
This Application’s Claim
16/587589 Claims
5
The robot of claim 1, wherein the at least one detecting device includes at least one of a camera or a distance sensor, wherein the information of the internal area includes an image of the internal area or sensing data of the internal area received from the distance sensor,
measuring an quantity of persons boarding the elevator using a vision sensor included on the robot


Application 16/587589 does not explicitly teach
wherein the processor is configured to: determine whether the robot to board to a preset default boarding position in the internal area based on the information of the internal area, and when the robot is determined to board to the preset default boarding position, control the driving motor to move the robot to the default boarding position.
However, Deyle teaches
wherein the processor is configured to: determine whether the robot to board to a  boarding position in the internal area based on the information of the internal area, and when the robot is determined to board to the  boarding position, control the driving motor to move the robot to the  boarding position (“The robot 900 may determine a distance between each of the .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Application 16/587589 to further include the teachings of Deyle to have a mobile robot automatically use an elevator alongside humans in a safe and convenient manner where humans are avoided. See at least [0004], [0007], and [0207-0213].
Deyle does not explicitly teach 
a preset default boarding position
However, Gou teaches
“for the information about the rules of riding the elevator by which the machine passenger is regulated, it may comprise elevator-riding behavior regulations established for the machine passenger from a plurality of perspectives. For example, the information about the rules of riding the elevator comprises the parking position information for instructing the machine passenger to move to a preset parking position in the car upon entrance, after the call request from the machine passenger is accepted.” [0037]; Examiner Interpretation: The preset parking position is the same as the preset default boarding position and the machine passenger is the robot.


Regarding Claim 6,
Modified Application 16/587589 teaches
The robot of claim 5, 
Application 16/587589 does not explicitly teach
wherein the processor is configured to: when the robot is determined to not board to the preset default boarding position, detect an available space for the robot in the internal area based on the information of the internal area, and set a specific position closest to the default boarding position as the boarding position.
However, Deyle teaches
wherein the processor is configured to: when the robot is determined to not board to the presetdefault  position, detect an available space for the robot in the internal area based on the information of the internal area, and set a specific position closest to the default  position as the boarding position (“The robot 900 may determine a distance between each of the plurality of open locations to a reference location such as a panel of buttons in the elevator 1210 or the elevator doors 1230. In one example, the robot 900 may select an open location that is closest to the elevator doors 1230 as the target location because it is easier for the robot 900 to move to the target location and exit from the target location. Alternatively, the robot 900 may select an open location that is closest to the panel buttons so that the robot can quickly select a floor button” [0211]; Examiner Interpretation: The reference location is interpreted to be the preset default position and the target location as the boarding position. Selecting the closest open location is the same as setting a boarding position closest to a default position when the default position (reference location) is not reachable.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Application 16/587589 to further include the teachings of Deyle to have a mobile robot automatically use an elevator alongside humans in a safe and convenient manner where humans are avoided. See at least [0004], [0007], and [0207-0213].
Deyle does not explicitly teach 
a preset default boarding position
However, Gou teaches
“for the information about the rules of riding the elevator by which the machine passenger is regulated, it may comprise elevator-riding behavior regulations established for the machine passenger from a plurality of perspectives. For example, the information about the rules of riding the elevator comprises the parking position information for instructing the machine passenger to move to a preset parking position in the car upon entrance, after the call request from the machine passenger is accepted.” [0037]; Examiner Interpretation: The preset parking position is the same as the preset default boarding position and the machine passenger is the robot.
Application 16/587589 to further include the teachings of Gou to separate the robot from human passengers for safety while sharing an elevator (“the elevator control system assigns a dedicated preset parking position to the machine passenger in the case where there is available space in the car, to prevent the machine passenger from causing troubles, such as collisions, to the surrounding human passengers after it is parked in the car. More specifically, the parking position information herein may further comprise a parking identifier for indicating the preset parking position, and the machine passenger moves to the preset parking position in the car according to the instruction of the parking identifier. At the same time, the identifier is also easily identified by human passengers. When there is sufficient space in the car, the position with the parking identifier can be reserved for the machine passenger, so that human beings and machines can be separated from each other from the very beginning.” [0037]).

Regarding Claim 7,
Modified Application 16/587589 teaches
The robot of claim 6, 
Application 16/587589 does not explicitly teach
wherein the processor is configured to: obtain the information of the internal area of the elevator through the communication interface or the at least one detecting device after the robot boards the elevator, determine whether the robot is to move to the default boarding position based on the obtained information of the internal area, control the driving motor to move the robot to the default boarding position based on the determination that the robot is to move to the default boarding position.
However, Deyle teaches
wherein the processor is configured to: obtain the information of the internal area of the elevator through the communication interface or the at least one detecting device after the robot boards the elevator (“As the elevator 1210 moves up or down floors, people may enter and leave the elevator 1210. The robot 900 may update the target location within the elevator 1210 based on movement of the people entering and leaving the elevator 1210. For example, if a current location of the robot 900 within the elevator 1210 is near the elevator door 1230, and a person that is standing in a location near the back of the elevator 1210 exit the elevator, the robot 900 may update the target location to the location near the back of the elevator 1210. This allows future passengers of the elevator 1210 to enter the elevator 1210 more easily. In some embodiments, the robot 900 can leave the elevator altogether to let someone off the elevator, and can re-enter the elevator after the person has left. While the robot 900 is in the elevator 1210, the robot 900 may lose connection to the central system (or may lose wifi or wireless coverage), which prevents the robot 900 from receiving navigation instructions and updated information associated with the surrounding environment.” See at least [0216-0217]; Examiner Interpretation: [0210] discusses how target locations are determined using elevator information from either the central system or the camera on the robot. Since [0216] discusses updating target locations based on changed positioning of people while riding the elevator and [0217] discusses a maintained connection with the central system after entering the elevator for keeping updated elevator information, Deyle teaches obtaining elevator information after the robot boards the elevator.), 
determine whether the robot is to move to the  boarding position based on the obtained information of the internal area, control the driving motor to move the robot to the  boarding position based on the determination that the robot is to move to the  boarding position (“The robot 900 may determine a distance between each of the plurality of open locations to a reference location such as a panel of buttons in the elevator 1210 or the elevator doors 1230. In one example, the robot 900 may select an open location that is closest to the elevator doors 1230 as the target location . 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Application 16/587589 to further include the teachings of Deyle to have a mobile robot automatically use an elevator alongside humans in a safe and convenient manner where humans are avoided. See at least [0004], [0007], and [0207-0213].
Deyle does not explicitly teach 
a preset default boarding position
However, Gou teaches
“for the information about the rules of riding the elevator by which the machine passenger is regulated, it may comprise elevator-riding behavior regulations established for the machine passenger from a plurality of perspectives. For example, the information about the rules of riding the elevator comprises the parking position information for instructing the machine passenger to move to a preset parking position in the car upon entrance, after the call request from the machine passenger is accepted.” [0037]; Examiner Interpretation: The preset parking position is the same as the preset default boarding position and the machine passenger is the robot.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Application 16/587589  to further include the teachings of Gou to separate the robot from human passengers for safety while sharing an elevator (“the 

Regarding Claim 13,
Modified Application 16/587589 teaches
The robot of claim 1, wherein the processor is configured to
Application 16/587589 does not explicitly teach
determine to board the elevator when a sum of a load weight of the elevator and a weight of the robot is less than a rated weight of the elevator.
However, Gou teaches
“the information about the machine to ride the elevator comprises: one or more of the size information of the machine passenger or weight information of the machine passenger, so that the elevator control system can get to know whether the current remaining load and space of the car are sufficient to accommodate the machine passenger.” [0033]; “The elevator operating condition described herein refers to the information about the elevator's capability to continue to carry passengers. For example, it may include a maximum load and a current load of the car, according to which the weight that can still be carried by the car is obtained. … the control unit is further configured to send information 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Application 16/58758 to further include the teachings of Gou so as to not overload or over-congest the elevator for safety reasons (“the elevator control system of the embodiment may first determine whether to accept the call request from the machine passenger based on the elevator operating condition and the information about the machine to ride the elevator to complete the first screening process, so as to avoid uncomfortable user experience such as overload or over-congestion of the elevator and potential safety hazards.” [0035]).

Regarding Claim 17,
Modified Application 16/58758 teaches
The method of claim 15, 
Application 16/58758 does not explicitly teach
wherein the setting of the boarding position includes: determining whether the robot to board to a preset default boarding position in the internal area based on the information of the internal area; setting the preset default boarding position as the boarding position when the robot is determined to board to the preset default boarding position; and setting a position closest to the default boarding position as the boarding position in an available space detected from the information of the internal area when the robot is determined to not board to the default boarding position.
However, Deyle teaches
wherein the setting of the boarding position includes: determining whether the robot to board to a preset default  position in the internal area based on the information of the internal area; … and setting a position closest to the default  position as the boarding position in an available space detected from the information of the internal area when the robot is determined to not board to the default  position (“The robot 900 may determine a distance between each of the plurality of open locations to a reference location such as a panel of buttons in the elevator 1210 or the elevator doors 1230. In one example, the robot 900 may select an open location that is closest to the elevator doors 1230 as the target location because it is easier for the robot 900 to move to the target location and exit from the target location. Alternatively, the robot 900 may select an open location that is closest to the panel buttons so that the robot can quickly select a floor button” [0211]; “The one or more open locations do not have any individuals or objects in the area associated with the open locations. If there are no open locations in the elevator 1210, the robot 900 waits for a next elevator 1210.” [0210]; “The robot 900 enters the elevator 1210 and moves to the target location.” [0213]; Examiner Interpretation: The reference location is interpreted as the preset default position and the target location is interpreted as the boarding position. Selecting the closest open location is the same as setting a boarding position closest to a specific position when the specific position (reference location) is not reachable.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Application 16/587589 to further include the teachings of Deyle to have a mobile robot automatically use an elevator alongside humans in a safe and convenient manner where humans are avoided. See at least [0004], [0007], and [0207-0213].
Deyle does not explicitly teach 
a preset default boarding position
setting the preset default boarding position as the boarding position when the robot is determined to board to the preset default boarding position;

“the elevator control system of the embodiment may first determine whether to accept the call request from the machine passenger based on the elevator operating condition and the information about the machine to ride the elevator to complete the first screening process, so as to avoid uncomfortable user experience such as overload or over-congestion of the elevator and potential safety hazards. Second, even after accepting the call request from the machine passenger, information about the rules of riding the elevator will still be sent to the machine passenger to provide normative guidance on how it shall behave when riding the elevator, which in turn ensures the riding experience of human passengers.” [0035]; “for the information about the rules of riding the elevator by which the machine passenger is regulated, it may comprise elevator-riding behavior regulations established for the machine passenger from a plurality of perspectives. For example, the information about the rules of riding the elevator comprises the parking position information for instructing the machine passenger to move to a preset parking position in the car upon entrance, after the call request from the machine passenger is accepted.” [0037]; Examiner Interpretation: The preset parking position is the same as the preset default boarding position and the machine passenger is the robot. The boarding position is interpreted to be where the robot travels to within the elevator. Gou describes that the preset parking position (preset default boarding position) is actually travelled to (becomes the boarding position) when the machine passenger’s call request is accepted (its determined safe to board).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Application 16/58758 to further include the teachings of Gou to separate the robot from human passengers for safety while sharing an elevator (“the elevator control system assigns a dedicated preset parking position to the machine passenger in the case where there is available space in the car, to prevent the machine passenger from causing troubles, such as collisions, to the surrounding human passengers after it is parked in the car. More specifically, the 

Allowable Subject Matter
Claims 8-11, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The relevant prior art does not disclose positioning a robot within an elevator based on boarding/deboarding floors or weight distribution as disclosed by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 20190345000 A1) is pertinent because it discusses an elevator guide robot and elevator weight capacity.
Bezault (US 20190133851 A1) is pertinent because it’s a robot guide for people with disabilities that can use an elevator.
Fang (US 20180111791 A1) is pertinent because it’s an elevator riding robot that can accommodate other passengers and communicates with an elevator control system
Zhang
Zhang (US 20210122607 A1) is pertinent because it ensures a safe and stable operation of the elevator in a mixed loading environment of passengers and robot.
Aberg (US 20200180903 A1) is pertinent because it controls an elevator and a robot that has a predetermined position.
Sokolov (US 20200055694 A1) is pertinent because it discusses a robot that can operate an elevator.
Bok (KR 2018-0047571 A) is pertinent because it discusses an elevator robot with a RGB-D sensor.
Kazuhiro (JP 2012-196731 A) is pertinent because it discusses elevator boarding priority for robots.
Tatsuo (JP 2017-220123 A) is pertinent because it discusses an elevator robot that acquires surrounding environment data.
Yasuyoshi (JP 2001-171918 A) is pertinent because it discusses an autonomous elevator robot.
Ishihara (WO 2019/106724 A1) is pertinent because it discusses a robot that determines to enter or leave elevator car.
The above mentioned art, evaluated separately and in combination, does not disclose the entirety of limitations of the dependent claims 8-12, 14, and 18-19 since they are positioning a robot within an elevator based on boarding/deboarding floors or weight distribution as disclosed by the applicant. No prior art has been found at the time of writing this office action to reject the pending claims 8-12, 14, and 18-19 under 35 U.S.C. 102 or 103.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        
 /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664